Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Registration No. 333-139695 Commission on April 27, 2009 Registration No. 811-07935 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 Post-Effective Amendment No. 6 To REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 and Amendment to REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 SEPARATE ACCOUNT NY-B (Exact Name of Registrant) RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK (Name of Depositor) 1000 Woodbury Road, Suite 208 Woodbury, New York 11797 (Address and Telephone Number of Depositor's Principal Office) Michael A. Pignatella, Counsel ING US Legal Services One Orange Way, Windsor, Connecticut 06095 (Name and Complete Address of Agent for Service) As soon as practical after the effective date of the Registration Statement. It is proposed that this filing will become effective: 60 days after filing pursuant to paragraph (b)(1) of Rule 485 X on May 1, 2009 pursuant to paragraph (b)(1) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Individual flexible premium, deferred combination fixed and variable annuity contracts PART A ReliaStar Life Insurance Company of New York and its Separate Account NY-B ING Rollover Choice SM  NY Variable Annuity Contracts Supplement dated May 1, 2009 to the Contract Prospectus dated May 1, 2009 The following information updates and amends certain information contained in your variable annuity Contract Prospectus. Please read it carefully and keep it with your current Contract Prospectus for future reference. Effective in July and August certain funds offered through your contract will be reorganized into other funds as follows: Effective after the close of business on July 17, 2009 , the following Disappearing Portfolios will reorganize into and become part of the following Surviving Portfolios: Disappearing Portfolios Surviving Portfolios ING American Century Large Company Value Portfolio ING T. Rowe Price Equity Income Portfolio ING Van Kampen Capital Growth Portfolio ING Russell TM Large Cap Growth Index Portfolio Accordingly, effective after the close of business on July 17, 2009 investments in the Disappearing Portfolios will automatically become investments in the Surviving Portfolios, as follows:  All existing account balances invested in the ING American Century Large Company Value Portfolio (S Class) will automatically become investments in the ING T. Rowe Price Equity Income Portfolio (Class S).  All existing account balances invested in the ING Van Kampen Capital Growth Portfolio (Class S) will automatically become investments in the ING Russell TM Large Cap Growth Index Portfolio (Class S). As a result of the reorganizations, effective after the close of business on July 17, 2009 all references to the Disappearing Portfolios in the Contract Prospectus are hereby deleted. Effective after the close of business on August 7, 2009 , the following Disappearing Portfolios will reorganize into and become part of the following Surviving Portfolios: Disappearing Portfolios Surviving Portfolios ING Growth and Income Portfolio II ING Growth and Income Portfolio ING Opportunistic LargeCap Growth Portfolio ING Opportunistic LargeCap Portfolio ING Index Plus International Equity Portfolio ING International Index Portfolio Accordingly, effective after the close of business on August 7, 2009 investments in the Disappearing Portfolios will automatically become investments in the Surviving Portfolios, as follows:  All existing account balances invested in the ING Growth and Income Portfolio II (Class S) will automatically become investments in the ING Growth and Income Portfolio (Class S).  All existing account balances invested in the ING Opportunistic LargeCap Growth Portfolio (Class S) will automatically become investments in the ING Opportunistic LargeCap Portfolio (Class S).  All existing account balances invested in the ING Index Plus International Equity Portfolio (Class S) will automatically become investments in the ING International Index Portfolio (Class S). As a result of the reorganizations, effective after the close of business on August 7, 2009 all references to the Disappearing Portfolios in the Contract Prospectus are hereby deleted. X.139695-09 1 of 2 May 2009 Unless you provide us with alternative allocation instructions, all future allocations directed to the Disappearing Portfolios after the date of the reorganization will be automatically allocated to the Surviving Portfolios. You may give us alternative allocation instructions at any time by contacting our Customer Service Center at: P.O. Box 9271 Des Moines, Iowa 50306-9271 1-800-366-0066 See also the Transfers Among Your Investments section of your Contract Prospectus for further information about making fund allocation changes. More information about the funds available through your contract, including information about the risks associated with investing in these funds, can be found in the current prospectus and SAI for that fund. You may obtain these documents by contacting us at our Customer Service Center noted above. X.139695-09 2 of 2 May 2009 ReliaStar Life Insurance Company of New York Separate Account NY-B of ReliaStar Life Insurance Company of New York Flexible Premium Deferred Combination Fixed and Variable Annuity Prospectus ING R OLLOVER C HOICE SM  NY V ARIABLE A NNUITY May 1, 2009 The Contract. The contract described in this prospectus is an individual flexible premium deferred combination fixed and variable annuity contract (the contract) offered by ReliaStar Life Insurance Company of New York (the Company, we, our, or us) through our Separate Account NY-B (the separate account). The contract is currently available in connection with certain retirement plans that qualify for special federal income tax treatment (qualified contracts) as well as those that do not qualify for such treatment (nonqualified contracts). The contract may be purchased with funds from external sources (from premium payments or by external exchanges from other investment providers), or by transfers or rollovers from an existing contract (the prior contract) issued by us or one of our affiliates (internal transfer). A qualified contract may be issued as a traditional Individual Retirement Annuity (IRA) under section 408(b) of the Internal Revenue Code of 1986 as amended (the Tax Code), or a Roth IRA under section 408A of the Tax Code. Prior to September 17, 2007, the contract was available for issue as a tax deferred annuity under Section 403(b) of the Tax Code. The contract is not currently available as a Simplified Employer Pension (SEP) plan under Tax Code section 408(k) or as a Simple IRA under Tax Code section 408(p). The contract provides a means for you to allocate your premium payments in one or more subaccounts, each of which invests in one of the mutual funds (funds) listed on the next page. You may also allocate premium payments to our Fixed Interest Division with guaranteed interest periods, unless you have purchased an optional living benefit rider. Your contract value will vary daily to reflect the investment performance of the subaccount(s) you select and any interest credited to your allocations in the Fixed Interest Division. We may also refer to your investment in the Fixed Interest Division as a Fixed Interest Allocation. Some guaranteed interest periods or subaccounts may not currently be available. The funds available under your contract are listed on the next page. The contract is only available for sale in the state of New York. You have a right to return a contract within 10 days after you receive it for a refund of the contract value, plus any charges we have deducted as of the date the contract is returned. For IRAs, we will refund the original amount of your premium payment. Longer free look periods may apply in certain situations. Replacing an existing annuity with the contract may not be beneficial to you. Your existing annuity may be subject to fees or penalties on surrender, and the contract may have new charges. Compensation. We pay compensation to broker-dealers whose registered representatives sell the contracts. See Contract Distribution for further information about the amount of compensation we pay. This prospectus provides information that you should know before investing and should be kept for future reference. A Statement of Additional Information (SAI) dated May 1, 2009 has been filed with the Securities and Exchange Commission (SEC). It is available without charge upon request. To obtain a copy of these documents, write to our Customer Service Center at P.O. Box 9271, Des Moines, Iowa 50306-9271 or call 1-800-366-0066, or access the SECs website (http://www.sec.gov). When looking for information regarding the contracts offered through this prospectus, you may find it useful to use the number assigned to the registration statement under the Securities Act of 1933. This number is 333-139695. The table of contents of the SAI is on the last page of this prospectus and the SAI is made part of this prospectus by reference. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. We do not intend for this prospectus to be an offer to sell or a solicitation of an offer to buy these securities in any state that does not permit their sale. We have not authorized anyone to provide you with information that is different from that contained in this prospectus. Allocations to a subaccount investing in a fund are not bank deposits and are not insured or guaranteed by any bank or by the Federal Deposit Insurance Corporation or any other government agency. PRO.139695-09 The funds available under your contract are*: Fidelity ® VIP Contrafund ® Portfolio (Service Class 2) ING MidCap Opportunities Portfolio (Class S) Fidelity ® VIP Equity-Income Portfolio (Service Class 2) ING Oppenheimer Global Portfolio (S Class) Franklin Small Cap Value Securities Fund (Class 2) ING Oppenheimer Strategic Income Portfolio (S Class) ING American Century Small-Mid Cap Value Portfolio ING Opportunistic LargeCap Portfolio (Class S) (S Class) ING PIMCO High Yield Portfolio (Class S) ING American Funds Bond Portfolio ING PIMCO Total Return Bond Portfolio (Class S) ING American Funds Growth Portfolio ING Pioneer Fund Portfolio (Class S) ING American Funds Growth-Income Portfolio ING Pioneer Mid Cap Value Portfolio (Class S) ING American Funds International Portfolio ING Russell TM Large Cap Growth Index Portfolio ING Balanced Portfolio, Inc. (Class S) (Class S) ING Baron Small Cap Growth Portfolio (S Class) ING Small Company Portfolio (Class S) ING BlackRock Inflation Protected Bond Portfolio ING SmallCap Opportunities Portfolio (Class S) (Class S) ING Solution Income Portfolio (S Class) ING BlackRock Large Cap Growth Portfolio (Class S) ING Solution 2015 Portfolio (S Class) ING BlackRock Science and Technology Opportunities ING Solution 2025 Portfolio (S Class) Portfolio (Class S) ING Solution 2035 Portfolio (S Class) ING Clarion Global Real Estate Portfolio (Class S) ING Solution 2045 Portfolio (S Class) ING Davis New York Venture Portfolio (S Class) ING Strategic Allocation Conservative Portfolio ING Evergreen Omega Portfolio (Class S) (Class S) ING Focus 5 Portfolio (Class S) ING Strategic Allocation Growth Portfolio (Class S) ING Franklin Templeton Founding Strategy Portfolio ING Strategic Allocation Moderate Portfolio (Class S) (Class S) ING T. Rowe Price Capital Appreciation Portfolio ING Growth and Income Portfolio (Class S) (Class S) ING Index Plus LargeCap Portfolio (Class S) ING T. Rowe Price Diversified Mid Cap Growth Portfolio ING Index Plus MidCap Portfolio (Class S) (S Class) ING Index Plus SmallCap Portfolio (Class S) ING T. Rowe Price Equity Income Portfolio (Class S) ING Intermediate Bond Portfolio (Class S) ING T. Rowe Price Growth Equity Portfolio (S Class) ING International Index Portfolio (Class S) ING Templeton Foreign Equity Portfolio (S Class) ING International Value Portfolio (Class S) ING Thornburg Value Portfolio (S Class) ING JPMorgan Emerging Markets Equity Portfolio ING UBS U.S. Large Cap Equity Portfolio (S Class) (Class S) ING U.S. Bond Index Portfolio (Class S) ING JPMorgan Mid Cap Value Portfolio (S Class) ING Van Kampen Comstock Portfolio (S Class) ING Legg Mason Partners Aggressive Growth Portfolio ING Van Kampen Equity and Income Portfolio (S Class) (S Class) ING WisdomTree SM Global High-Yielding Equity Index ING Liquid Assets Portfolio (Class S) Portfolio (Class S) ING Marsico International Opportunities Portfolio Oppenheimer Main Street Small Cap Fund ® /VA (Class S) (Service Shares) ING MFS Total Return Portfolio (Class S) PIMCO VIT Real Return Portfolio (Administrative Class) ING MFS Utilities Portfolio (Class S) Pioneer Equity Income VCT Portfolio (Class II) (*) The ING American Century Large Company Value Portfolio, ING Growth and Income Portfolio II, ING Index Plus International Equity Portfolio, ING Opportunistic LargeCap Growth Portfolio, ING PIMCO Total Return Portfolio, and ING Van Kampen Capital Growth Portfolio were closed to new investments on May 1, 2009. There is no further information about these funds in this prospectus. (1) These portfolios are Master-Feeder funds. See Charges and FeesFund Expenses for additional information. (2) This fund has changed its name to the name listed above. See Appendix BThe Funds for a complete list of former and current fund names. (3) These portfolios are structured as fund of funds that invest directly in shares of underlying funds. See Charges and Fees Fund Expenses for additional information. (4) WisdomTree SM is a service mark of WisdomTree Investments. The above funds are purchased and held by corresponding divisions of our Separate Account NY-B. We refer to the divisions as subaccounts and the money you place in the Fixed Interest Divisions guaranteed interest periods as Fixed Interest Allocations in this prospectus. PRO.139695-09 TABLE OF CONTENTS Page Page Statement of Additional Information Index of Special Terms ii Table of Contents 75 Fees and Expenses 1 Appendix A Condensed Financial Information CFI 1 Condensed Financial Information 6 Appendix B ReliaStar Life Insurance Company of New York 7 The Funds B1 Separate Account NY-B Appendix C ReliaStar Life Insurance Company of New York 8 Fixed Interest Division C1 The Funds 9 Appendix D Surrender Charge for Excess Withdrawals Charges and Fees 10 Examples D1 The Annuity Contract 16 Appendix E Examples of Minimum Guaranteed Income Benefit Optional Riders 22 Calculation E1 Withdrawals 48 Appendix F Examples of Fixed Allocation Fund Automatic Transfers Among Your Investments 51 Rebalancing F1 Death Benefit Choices 55 Appendix G ING LifePay Plus and ING Joint LifePay Plus Partial The Income Phase 58 Withdrawal Amount Examples GI Other Contract Provisions 62 Appendix H ING LifePay and ING Joint LifePay Minimum Guaranteed Contract Distribution 63 Withdrawal Riders H1 Other Information 65 Federal Tax Considerations 65 PRO.139695-09 i INDEX OF SPECIAL TERMS The following special terms are used throughout this prospectus. Refer to the page(s) listed for an explanation of each term: Special Term Page Accumulation Unit 6 Annual Ratchet Enhanced Death Benefit 56 Annuitant 17 Cash Surrender Value 21 Contract Date 16 Contract Owner 16 Contract Value 20 Contract Year 16 Covered Funds 9 Free Withdrawal Amount 11 Income Phase Start Date 16 Net Investment Factor 6 Net Rate of Return 6 Notice Date H6 Restricted Funds 9 Rider Date 23 Standard Death Benefit 56 Special Funds 9 The following terms as used in this prospectus have the same or substituted meanings as the corresponding terms currently used in the contract: Term Used in This Prospectus Corresponding Term Used in the Contract Accumulation Unit Value Index of Investment Experience Contract Owner Owner or Certificate Owner Contract Value Accumulation Value Transfer Charge Excess Allocation Charge Fixed Interest Division Guaranteed Interest Division Free Look Period Right to Examine Period Guaranteed Interest Period Guarantee Period Income Phase Start Date Annuity Commencement Date Net Investment Factor Experience Factor Regular Withdrawals Conventional Partial Withdrawals Subaccount(s) Division(s) Withdrawals Partial Withdrawals PRO.139695-09 ii FEES AND EXPENSES The following tables describe the fees and expenses that you will pay when buying, owning, and surrendering the contract. The first table describes the fees and expenses that you will pay at the time that you buy the contract, surrender the contract, or transfer contract value between investment options. State premium taxes, which currently range from 0% to 4% of premium payments, may also be deducted. There is currently no premium tax in the State of New York. Contract Owner Transaction Expenses Surrender Charge Complete Years Elapsed 0 1 2 3 4 5 6 7+ Since Premium Payment* Surrender Charge (as a percentage 6% 6% 5% 4% 3% 2% 1% 0% of premium payment withdrawn) * For amounts transferred or rolled over into this contract as an internal transfer, see Charges Deducted From Contract ValueSurrender Charge in the Charges and Fees section. Transfer Charge 1 $25 (per transfer, if you make more than 12 transfers in a contract year) 1 We currently do not impose this charge, but may do so in the future. The next table describes the fees and expenses that you will pay periodically during the time that you own the contract, not including fund fees and expenses. Annual Contract Administrative Charge 2 Administrative Charge $30 (We waive this charge if the total of your premium payment is $50,000 or more or if your contract value at the end of a contract year is $50,000 or more.) 2 We deduct this charge on each contract anniversary and on surrender. Separate Account Annual Charges (Contract without any available living benefit riders) 3 Option Package I 4 Option Package II 4 Mortality & Expense Risk Charge 0.85% 1.05% Asset-Based Administrative Charge 0.15% 0.15% Total 1.00% 1.20% 3 As a percentage of average daily assets in each subaccount. The Separate Account Annual Charges are deducted daily. 4 Each option package provides for different levels of death benefit coverage that are available under the contract. See Death Benefit Choices for more information. Optional Rider Charges 1 Minimum Guaranteed Income Benefit (MGIB) rider : Maximum Annual Charge Current Annual Charge 1.50% of the MGIB Benefit Base 2 0.75% of the MGIB Benefit Base 2 1 Optional rider charges are expressed as a percentage, rounded to the nearest hundredth of one percent. Optional rider charges are deducted from the contract value in your subaccount allocations. You may add only one optional rider to your contract. 2 The MGIB Benefit Base is equal to the greater of the MGIB Rollup Base and the MGIB Ratchet Base and is calculated based on eligible premiums. Please see Charges and FeesOptional Rider ChargesMinimum Guaranteed Income Benefit (MGIB) and Optional RidersMinimum Guaranteed Income Benefit Rider (MGIB) later in this prospectus for more information. PRO.139695-09 1 ING LifePay Plus Minimum Guaranteed Withdrawal Benefit rider: Maximum Annual Charge Current Annual Charge (Charge Deducted Quarterly) 2.00% of the ING LifePay Plus Base 3 0.60% of the ING LifePay Plus Base 3 ING Joint LifePay Plus Minimum Guaranteed Withdrawal Benefit rider: Maximum Annual Charge Current Annual Charge (Charge Deducted Quarterly) 2.50% of the ING Joint LifePay Plus Base 4 0.80% of the ING Joint LifePay Plus Base 4 3 The ING LifePay Plus Base is calculated based on premium if this rider is elected at contract issue. The current annual charge is 0.50% for riders issued prior to February 2, 2009. The ING LifePay Plus Base is calculated based on contract value if this rider is added after contract issue. The current annual charge can change upon a reset after your first five contract years, but you will never pay more than new issues of this rider, subject to the maximum annual charge. Please see Charges and FeesOptional Rider ChargesING LifePay Plus Minimum Guaranteed Withdrawal Benefit (ING LifePay Plus) and Optional RidersING LifePay Plus Minimum Guaranteed Withdrawal Benefit (ING LifePay Plus) Rider later in this prospectus. 4 The ING Joint LifePay Plus Base is calculated based on premium if this rider is elected at contract issue. The current annual charge is 0.70% for riders issued prior to February 2, 2009. The ING Joint LifePay Plus Base is calculated based on contract value if this rider is added after contract value. The current annual charge can change upon a reset after your first five contract years, but you will never pay more than new issues of this rider, subject to the maximum annual charge. Please see Charges and FeesOptional Rider ChargesING Joint LifePay Plus Minimum Guaranteed Withdrawal Benefit (ING Joint LifePay Plus) and Optional RidersING Joint LifePay Plus Minimum Guaranteed Withdrawal Benefit (ING Joint LifePay Plus) Rider later in this prospectus. Table of Separate Account Charges The following tables show the total annual separate account charges you could pay, based upon the amounts you have invested in the subaccounts (unless otherwise indicated), if you elect one of the optional benefit riders available under the contract, based on maximum or current charges under the contract. These tables do not reflect fund expenses. Please note that the bases for some charges may be different. For example, the charge for the MGIB rider is based on the MGIB Benefit Base, the charge for the ING LifePay Plus rider is based on the ING LifePay Plus Base, and the charge for the ING LifePay Joint LifePay Plus rider is based on the ING Joint LifePay Plus Base, all of which can be higher than contract value, leading to higher charges than if the charge was based on contract value. Nevertheless, for purposes of these tables, we have assumed that the value of the amounts invested in the subaccounts is the same as the contract value or the MGIB Benefit Base, the ING LifePay Plus Base, or the ING Joint LifePay Plus Base, where applicable. You may elect only one optional benefit rider. This table shows the total charges that you could pay if you elect the Minimum Guaranteed Income Benefit rider based on maximum charges: Option Package I Option Package II Mortality & Expense Risk Charge 0.85% 1.05% Asset-Based Administrative Charge 0.15% 0.15% ING Minimum Guaranteed Income Benefit Rider (as a 1
